       Case 3:20-cv-08122-DLR Document 20 Filed 08/27/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Denise Meenan,                                     No. CV-20-08122-PCT-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Navient Corporation, et al.,
13                  Defendants.
14
15
16          Before the Court is Navient Corporation and Navient Solutions, LLC’s (“NSL”) 1
17   motion to dismiss, which is fully briefed. (Docs. 13, 14, 16, 19.) NSL’s motion is denied
18   for the following reasons.
19          Between July 1996 and September 1999, Denise Meenan took out seven William
20   D. Ford Direct Loans, totaling $87,771, to finance her law school education. (Doc. 11 at
21   5-6.) After graduation, Ms. Meenan began employment as a public service attorney. On
22   July 26, 2002, Ms. Meenan’s loan servicer, NSL, recharacterized her direct loans as FFEL
23   Consolidated loans without her knowledge. (Id. at 6.)
24          In 2007, Congress created the Public Service Loan Forgiveness (“PSLF”) program,
25   which provides loan forgiveness to participant borrowers if (1) the borrower’s loans are
26   qualifying direct loans, (2) the borrower is employed full-time by a qualifying public
27          1
              For present purposes, the Court jointly refers to Navient Corporation and Navient
     Solutions, LLC as NSL. Although Defendants maintain that Navient Corporation is merely
28   a parent corporation and is improperly named in this lawsuit, they do not brief the issue, it
     is not the basis for their motion, and the motion refers to the two entities, jointly, as NSL.
       Case 3:20-cv-08122-DLR Document 20 Filed 08/27/20 Page 2 of 4



 1   service employer, and (3) the borrower has made 120 on-time payments pursuant to a
 2   qualifying payment plan. Winebarger v. Pa. Higher Ed. Assistance Agency, 411 F. Supp.
 3   3d 1070, 1079 (C.D. Cal. 2019).
 4           On March 15, 2008, Ms. Meenan contacted NSL to confirm that her loans were
 5   eligible under the PSLF program. (Doc. 11 at 6.) An NSL representative assured Ms.
 6   Meenan by telephone that her loans and payment plan qualified. (Id.) Again, in July 2009
 7   and August 2010, NSL assured her that her loans and payment plan qualified. (Id. at 7-8.)
 8   On June 17, 2011, Ms. Meenan emailed Joe Pinkas, her law school’s student loan program
 9   director, who informed her that her loans were not direct loans and did not, in fact, qualify
10   for the PSLF program. Instead, she learned she would need to consolidate her loans in
11   order to qualify. (Id. at 8-9.) Ms. Meenan quickly consolidated her loans in July 2011.
12   (Id. at 9.)
13           On June 10, 2019, Ms. Meenan requested an accounting of her payments from Fed
14   Loan Servicing because she believed she would be making her 120th payment in the fall
15   of 2019. (Id.) On April 3, 2020, Fed Loans Servicing informed her that 33 payments she
16   made prior to loan consolidation in July 2011 did not count for PSLF purposes. (Id.)
17           On May 26, 2020, Ms. Meenan filed this suit, bringing claims against NSL under
18   the Arizona Consumer Fraud Act (“ACFA”) and Arizona common law. (Docs. 1, 11.) On
19   August 3, 2020, NSL filed a motion to dismiss, asserting that each statute of limitations
20   period2 has run. (Docs. 13, 14.) NSL contends that the statute of limitations clock began
21   to run on Ms. Meenan’s claims in 2011 when Mr. Pinkas put her on notice that her loans
22   did not qualify for PSLF in their present form, alerting her that NSL’s 2008-2010
23   representations were untrue.3 Alaface v. National Inv. Co., 892 P.2d 1375, 1380 (Ariz. Ct.
24
             2
              ACFA, negligent misrepresentation, and intentional misrepresentation claims are
25   subject to one year, two-year, and three-year limitations periods, respectively. Murry v.
     Western Am. Mortgage Co., 604 P.2d 651, 654 (Ariz. Ct. App. 1979); A.R.S. § 12-543(3);
26   Hullett v. Cousin, 63 P.3d 1029, 1034 (Ariz. 2003).
            3
              NSL also references various documents, including agency complaints, which
27   emphasize that Ms. Meenan knew, years before filing her 2020 complaint, that NSL had
     made misrepresentations to her. However, as the Court will explain, even though Ms.
28   Meenan knew of NSL’s misrepresentations as early as 2011, such misrepresentations did
     not injure her until 2019.

                                                 -2-
       Case 3:20-cv-08122-DLR Document 20 Filed 08/27/20 Page 3 of 4



 1   App. 1994) (The statute of limitations begins to run for an ACFA or common law fraud
 2   claims when the allegedly “defrauded party discovers or with reasonable diligence could
 3   have discovered the fraud.”). NSL’s argument is misguided.
 4          In order to have standing to bring suit, a plaintiff must have suffered an injury in
 5   fact. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). To determine whether
 6   Ms. Meenan would have had standing to bring suit on these claims in 2011, the Court must
 7   determine what injury Ms. Meenan alleges to have suffered and when that injury arose.
 8   The Central District of California’s decision in Winebarger provides useful guidance.4
 9   There, the court found that the plaintiffs, who were several years from making their 120th
10   qualifying loan payment, lacked standing to seek recovery for “be[ing] required to make
11   more than the necessary 120 payments to obtain PSLF Program loan forgiveness” in the
12   future. Winebarger, 411 F. Supp. 3d at 1086. The court explained,
13                 [T]hat injury is purely hypothetical. Plaintiffs may or may not
                   make all their loan payments on time over the next five to seven
14                 years; they may or may not continue to work for a qualifying
                   employer for the required time; and [Defendant] may [remedy
15                 the issue without court intervention]. Thus, Plaintiffs’
                   unfounded fear that they may need to make more than 120
16                 qualifying payments to obtain PSLF loan forgiveness in five to
                   seven years is wholly speculative and far too remote to confer
17                 standing.
18
     Id. at 1087. Like the plaintiffs in Winebarger, Ms. Meenan had not suffered the injury
19
     alleged in her complaint in 2011,5 when, regardless of any misrepresentations, it was
20
     unclear whether Ms. Meenan would otherwise qualify for the PSLF program. Any number
21
     of factors other than NSL’s misrepresentations—such as a decision by Ms. Meenan to enter
22
     the private sector to pursue more lucrative employment—could have rendered her
23
     ineligible for loan forgiveness. Ms. Meenan’s claims were not ripe for judicial resolution
24
     in 2011 because the injury she alleges—experiencing a delay to her loan forgiveness—was
25
            4
               NSL attempts to distinguish Winebarger from the instant case. None of the
26   distinctions underscored by NSL are material to the Court’s analysis.
            5
              NSL argues that the statute of limitations clock should nevertheless have begun
27   running in 2011 because the misrepresentations caused Ms. Meenan injuries as early as
     2011 by preventing her, inter alia, from accessing a more simplified loan repayment plan.
28   (Doc. 19 at 3.) The injuries listed by NSL in its reply are not those for which Ms. Meenan
     seeks redress in her complaint and are irrelevant to the statute of limitations analysis here.

                                                 -3-
       Case 3:20-cv-08122-DLR Document 20 Filed 08/27/20 Page 4 of 4



 1   at that time speculative. Her injury only arose and became concrete, thereby starting the
 2   statute of limitations clock, once she made her 120th payment on November 1, 2019. Ms.
 3   Meenan brought this action on May 26, 2020, well within each limitations period.
 4   Accordingly,
 5         IT IS ORDERED that NSL’s motion to dismiss (Doc. 13) is DENIED.
 6         Dated this 27th day of August, 2020.
 7
 8
 9
10
                                                  Douglas L. Rayes
11                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
